Title: To Thomas Jefferson from George Muter, with Reply, 24 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany. 24. 1781.

The building the boring mill and the moulding house for the use of the foundery, being a separate matter entirely from the other works to be erected near the foundery, I am of opinion it will be unnecessary to wait for the arrival of Colo. Senf before they are contracted for, more particularly as from circumstances, the same situation and walls must be again made use of, and those houses will be the first wanted.
I have reason to beleive, I can contract for having the boring mill (and perhaps the moulding house) built immedeatly, and the mill wright’s work done. And if your Excellency approves of it, I will appoint people to meet me for that purpose on Saturday next.
I have the honour of inclosing a list of Mr. Harmer’s negroes, all of whom he offers to hire to the State.
The negroes at Warwick, I shou’d suppose will be certainly wanted, but of that I am not fully able to judge.
The negroes said to be at the foundery (James is missing) will  certainly be wanted, if the works goe on; this will be the case with those said to be with Mr. Moody; and I imagine the shoemaker at Mr. Rose’s, indespensibly necessary.
I cannot positively determine respecting the women and children, but I think if the women will answer the purposes for which women are wanted, and they can be got at a reasonable price with their children, it will be well to hire them. Women are wanted to cook and wash for the tradesmen; this I think, tho’ apparently in addition to the expence, will be found truely a saving, as the men will be able, if so provided for, to attend more closely to their work.
Joe, if he shou’d be brought back, I should think could hardly be kept, as he is so averse to living in this part of the Country; therefore it wou’d hardly be proper to hire him.
I beg leave to mention to Your Excellency that the Honl. Mr. Jameison, offers to hire some negroes to work at the Foundery. [I think] it will be proper to hire them, as they will most certainly be wanted.
Permitt me to observe to Your Excellency, that if Mr. Smith is successfull in engaging armourers to come in to work, that it will be necessary some provision shou’d be made for their accomodation, particularly in lodging. How that is to be done, I can not pretend to say.
I have the honour to be Your Excellency’s Most hl servant,

George Muter. C.

 
Since writing the above Capt. Thomas is come into this office, and he says the negroes or others in their room, will most certainly be wanted. I have the honour of inclosing a memorandum from Capt. Thomas, of some negroes that formerly belonged to inhabitants of Norfolk, that he thinks ought to have been disposed of under the law concerning escheats &c.
In Council Jan. 24. 1781.
The board approve of building the moulding house and boring mill on contract. A water wheel and shaft for boring a single gun at a time will suffice; the shaft being made capable of having a cogwheel put to it whenever we shall carry on the business to such extent as to require more than one borer. It will be well to avoid agreeing to advance any of the money or as little as possible. We are of opinion the negroes should be hired if practicable for reasonable hire. As many armourers as can be received into the shop here should be lodged in log huts to be built here; all others should have log huts for lodging and working built at the Foundery. We  shall be obliged to Capt. Thomas to give notice to the Eschaetor of this county as to the slave Pompey.

Th: Jefferson

